Citation Nr: 1810152	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-46 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1971 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This case was previously before the Board in October 2015 and in March 2017 and was remanded for further development which has been completed.


FINDINGS OF FACT

1.  The competent and most persuasive evidence demonstrates that the Veteran does not meet the criteria for a diagnosis of PTSD.

2.  The competent and most persuasive evidence demonstrates that the Veteran's currently diagnosed psychiatric mood and panic disorders are not related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f). 

A diagnosis of PTSD must be in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria.  Effective March 19, 2015, VA replaced outdated references with references to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Facts

The Veteran has a long history of seeking treatment for his mental health.  The Veteran saw a mental health provider in June 2005.  The provider noted the Veteran did not have delusions but did have disordered thinking, flashbacks, anxiety, and depression.  The provider noted the Veteran's sister had died in 2004.  The provider filled out a form titled "Depression Secondary to PTSD" but did not actually diagnose the Veteran with PTSD.  In an April 2008 mental health screening, the Veteran tested negative for PTSD.  The Veteran was seen throughout late 2009 for his mental health.  In August 2009, the Veteran requested an evaluation because he was having problems dealing with his son's illness.  The Veteran had a mental health telephone call in August 2009 in which he denied any situation where he was confronted with death or serious injury to himself or others where he responded with nightmares, persistently re-experiencing the event, avoidance of triggers, or persistent symptoms of increased arousal.  The Veteran was not diagnosed with PTSD, but with a mood disorder.  In December 2009, the Veteran was seen again for his mental health.  The examiner noted the Veteran's mood disorder and panic attacks.

The Veteran was afforded a VA mental health examination in October 2010.  The examiner at that time noted that the Veteran's history of psychiatric treatment and evaluations had not resulted in a diagnosis of PTSD.  He concluded that, while the Veteran technically met the stressor criteria for PTSD based on his Vietnam experiences, he did not meet the PTSD symptom criteria.  Instead, mood disorder not otherwise specified and panic disorder were diagnosed.

In an October 2015 remand, the Board found that the October 2010 VA examiner's opinion was based on an inaccurate factual premise as the Veteran's treatment records from the Princeton Vet Center include a diagnosis of PTSD.  The Board therefore remanded the appeal for another VA examination and opinion.

The Veteran had another VA mental health examination in February 2016.  The examiner reviewed the Veteran's file.  Following record review, interview and clinical evaluation, the examiner opined the Veteran did not have a diagnosis of PTSD that conformed to the DSM criteria.  The examiner also indicated that the Veteran does not appear to have agoraphobia.  He explained that the Veteran gets out in public adequately, such as to shopping, daughter's events, work, etc. with no serious avoidance.  The examiner provided a diagnosis of panic disorder instead.  The examiner also noted that the diagnoses of mood disorder and panic disorder were found at the 2010 VA examination, both of which were not due to military service.  

The examiner provided a comprehensive and highly-detailed explanation in support of his findings and opinions; however, for the sake of brevity they are not duplicated herein.  In brief, the examiner explained that the Veteran's panic attacks started in 2001, many years after his service in Vietnam.  The examiner also explained that while the Veteran's stressors met the criteria for PTSD, he lacked a sufficient number, frequency, and severity of symptoms to warrant a clinical diagnosis of PTSD.  Specifically, he did not meet criterion D.  The examiner also discussed a prior notation of PTSD in the 2005 - 2006 Princeton Veteran Center notes but provided an in-depth explanation as to why this finding was not supportive or reflective of a clinical PTSD diagnosis.

Following the 2016 examination, the Veteran submitted a written statement in February 2017 about his time in Vietnam.  He reported that he had nightmares two to three times per week, including getting shelled and helicopter crashes.  The Veteran stated he also had panic attacks one to two times per week if he heard a helicopter, smelled diesel fuel and had flashbacks to the dead Americans or running away from mortars and hearing men screaming and dying.

The Board remanded the appeal in March 2017 for additional development to include obtaining additional VA treatment records.  The Board also instructed the RO to obtain an addendum opinion from the 2016 VA examiner following a review of any additional evidence received.

In April 2017, the VA examiner reviewed the claims file again and provided an addendum opinion.  The examiner indicated that based on his review and evaluations, the Veteran does not have PTSD from Vietnam events and nothing in the records changes the prior opinion that his current mental disorders are not related to military service or related experiences.  The examiner also reviewed the February 2017 written statement from the Veteran about his time in Vietnam.  The examiner indicated that this written statement also does not change the previous opinions.  The examiner provided an extensive explanation and detailed summary of his rationale.  In brief, he noted that the written statement is extremely inconsistent with what the Veteran had previously reported to the examiner on both the 2010 and 2016 exams.  The inconsistencies seem to be both related to the reported trauma experienced as well as symptoms described.  The examiner also explained that the Veteran's symptoms are of much more recent onset.  

III.  Analysis

The Veteran contends that he has PTSD which was caused by in-service stressors.  In an August 2010 memo, VA conceded the Veteran's stressors, which were that the Veteran received mortar attacks and had to retrieve downed helicopters and receiving enemy fire.  Although the Veteran's stressors are conceded, the Board cannot grant service connection for PTSD because the preponderance of the evidence is against a finding of a current diagnosis of PTSD.  

The Veteran has an extensive history of seeking treatment for his mental health.  While in May 2013 the Veteran reported he believed he had PTSD and had a positive PTSD screening in December 2013, the majority of the objective evidence shows the Veteran does not have a current diagnosis of PTSD.  On multiple occasions, providers and examiners have not diagnosed the Veteran with PTSD while noting his other mental disorders.  In an April 2008 screening, the Veteran tested negative for PTSD.  In August 2009, the Veteran was shown to have a diagnosis of a mood disorder, but not PTSD.  In multiple examinations, the Veteran was found to not have a clinical diagnosis of PTSD. 

The competent and most persuasive evidence (i.e. the February 2016 and May 2017 VA opinions) demonstrates that the Veteran does not meet the criteria for a diagnosis of PTSD or agoraphobia.  This evidence also demonstrates that his current psychiatric disorders - mood disorder and panic disorder- are not related to service.  The conclusions of the VA examiner, as provided in the February 2016 and May 2017 examination reports, are of significant probative weight.  The examiner explained the reasons for his conclusions in great detail and also reconciled seemingly contradictory evidence.  The examiner's findings and opinions were based on a thorough, comprehensive and accurate characterization of the evidence of record and detailed examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Board acknowledges that the Veteran believes he has a current PTSD diagnosis, and also that his current symptoms and mental health conditions are related to service.  While the Veteran is competent to report his symptoms, such as irritability and flashbacks, he is not competent to opine on matters requiring medical knowledge, such as diagnosing himself with PTSD or any other specific clinical psychiatric disorders, or determining whether a causal link exists between his diagnosed mental health conditions and his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


